DETAILED ACTION
Amendments
The amendments dated 2/7/22 are entered. Claims 1 and 10 are currently amended. Claims 1-11 are pending and addressed below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

It is noted that two separate and independent theories of rejection are presented below based on two different embodiments of the Brost reference. Please take note of this when reviewing this action. The section numbered 3 below presents a first theory of rejection based on a first embodiment of Brost. The section numbered 4 below presents the second theory of rejection based on a second embodiment of Brost. The sections 5-6 depend from each of sections 4 and 5 independently.

Claims 1-7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/197596 (‘596) in view of Brost (US 2006/0185833) and Pawlick (US 5,538,079).
Regarding claims 1 and 10-11, ‘596 teaches a heat exchanger comprising: a tube bundle (tubes 30) comprising a plurality of tubes (30) placed parallel to one another (Fig. 2) and fins (70) placed between the tubes (e.g. Fig. 1); two collectors (10) with one collector placed on each side of the tube bundle (Fig. 1); each collector comprising a collector plate (20) comprising orifices (22) inside which the ends of the tubes are introduced (see Figs. 2-3) and a rim (23; Fig. 3) forming a groove (C2) configured to receive a cover (receiving the part 13 of cover 10); and at least one reinforcement plate (40) placed between one of the collector plates and the fins (see Fig. 1) parallel to the collector plate (at least central regions 41 

‘596 does not teach that the lateral wall of the reinforcement plate additionally comprises crimping lugs.
Brost teaches a collector connected to tubes (28) which comprises a cover (22), collector plate (34), and reinforcing plate (44) wherein the two plates abut each other, wherein the collector plate has first crimping lugs (30) which protrude from a rim to crimp he collector plate to the cover (Figs. 3-6) and which directly contact with a shoulder of the cover along the rim (50) to retain the cover against the collector plate (Figs. 3-6); and the reinforcement plate further comprises second crimping lugs (40) protruding from a lateral wall that crimp the reinforcement plate and the cover together (Figs. 3-6).
While Brost does not illustrate an embodiment wherein the second crimping lugs (40) are in direct contact with the shoulder of the cover, he does discuss such an embodiment. Brost clarifies, in Para. [0032], that the second lugs (40) lie above the first lugs (30) in the depicted example. He then goes on in the following paragraph (Para. [0033]) to describe alternate configurations for the tabs. On such example includes a configuration in which, during assembly, the second crimping lugs (40) are deformed in one first step followed by a deformation of the first crimping lugs (30) in a second step. In such an embodiment, the first and second lugs must be arranged (1) such that they are spaced not to interfere with each other, or else the first and second steps described are not possible and (2) such that each of the sets of lugs has a structure to abut against and adhere to, or else the device will not function as 
It would have been obvious to one of ordinary skill to provide the reinforcement plate of ‘596 with crimping lugs, as taught by Brost, in order to prevent relative movement of the devices prior to brazing (while Brost uses soldering, the advantages are the same).

 ‘596, as modified, teaches that the collector plate further comprises, an a lateral side of the heat exchanger, a lateral rebate which is folded back toward the tube bundle and located between two of the first crimping lugs on a lateral side (see Fig. 3, two elements between the three 24’s in the furthest back of the image folded back from the lateral edge of 20; see Fig. 4b which more clearly illustrates the shape of these rebates at the leftmost side of the image and clarifies that they extend back toward the tube bundle). However, ‘596 does not discuss the purpose of these rebates.
Pawlick teaches that it is old and well-known to utilize extensions (30) extending from the lateral sides of a collector (13a, 13b) for retaining (32) a lateral check (31) to secure a heat exchanger in a motor vehicle (Col. 8:52-60).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the rebates taught by ‘596, as modified, for securing the heat exchanger to a lateral check, as taught by Pawlick, as ‘596 has not provided any other means for mounting the heat exchanger for final use.


‘596 further teaches that:
the reinforcement plate may comprise two parallel tongues (flat portions of central plate 41 to the left and right of the tubes; see Fig. 3)and at least one base (portion of 41 which adjoins the two side “tongues” and is not between sets of tubes; i.e. is furthest back in figure 3) at one of their ends, such as to form a space for the receipt of the tubes (central portion of 41; again see Fig. 3), the tongues being in contact with the edge of the tubes (see Fig. 2), per claim 2;
the tongues comprise notches which are complementary with the edge of the tubes (rounded portions of 42a; see Figs. 2-3), per claim 3;
the space for receipt of the tubes comprises braces which pass between two tubes and connect the tongues of the reinforcement plate (the portions of 41 which extend between adjacent sets of tubes laterally; Figs. 2-3), per claim 4;
the braces fill the space between two tubes and are brazed with the tubes (see Figs. 2-3; Pg. 3:8-20), per claim 5; and


Regarding claim 7, ‘596 does teach brazing the lateral wall of the reinforcement plate with the rim of the collector plate (Pg. 3:8-20) but does not teach the use of a single reinforcement plate across the entire extent of the collector plate, nor does he discuss the rationale for using two reinforcing plates.
Brost teaches that it is old and well-known to form reinforcing plates (44) which extend around the entire periphery of their respective collector plate (see Figs. 1-4).
It would have been obvious to one of ordinary skill in the art to form the reinforcing plates of ‘596 as a single plate for each collector which surrounds the entire periphery thereof, as taught by Brost, in order to reduce the number of parts for assembly.

Claims 1-7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/197596 (‘596) in view of Brost (US 2006/0185833) and Pawlick.
Regarding claims 1 and 10-11, ‘596 teaches a heat exchanger comprising: a tube bundle (tubes 30) comprising a plurality of tubes (30) placed parallel to one another (Fig. 2) and fins (70) placed between the tubes (e.g. Fig. 1); two collectors (10) with one collector placed on each side of the tube bundle (Fig. 1); each collector comprising a collector plate (20) comprising orifices (22) inside which the ends of the tubes are introduced (see Figs. 2-3) and a rim (23; Fig. 3) forming a groove (C2) configured to receive a cover (receiving the part 13 of cover 10); and at least one reinforcement plate (40) placed between one of the collector plates and the fins (see Fig. 1) parallel to the collector plate (at least central regions 41 and 21 are parallel to each other; see Fig. 3) and brazed (pg. 3:8-20) against at least part of the tubes of 

‘596 does not teach that the lateral wall of the reinforcement plate additionally comprises crimping lugs.
Brost teaches (embodiment of Figs. 8-9) a collector connected to tubes (28) which comprises a cover (22), collector plate (34), and reinforcing plate (44) wherein the two plates abut each other, wherein the collector plate has first crimping lugs (30) which protrude from a rim to crimp he collector plate to the cover (Figs. 8-9) and which directly contact with a shoulder of the cover along the rim (50) to retain the cover against the collector plate (Figs. 8-9); and the reinforcement plate further comprises second crimping lugs (40) protruding from a lateral wall that crimp the reinforcement plate and the cover together (Figs. 8-9) and which directly contact with the shoulder of the cover along the rim (50) to reinforce retention of the cover against the collector plate.
It would have been obvious to one of ordinary skill to provide the reinforcement plate of ‘596 with crimping lugs, as taught by Brost, in order to prevent relative movement of the devices prior to brazing (while Brost uses soldering, the advantages are the same).

‘596, as modified, teaches that the collector plate further comprises, an a lateral side of the heat exchanger, a lateral rebate which is folded back toward the tube bundle and located between two of the first crimping lugs on a lateral side (see Fig. 3, two elements between the three 24’s in the furthest back of the image folded back from the lateral edge of 20; see Fig. 4b which more clearly illustrates the shape of these rebates at the leftmost side of the image and clarifies that they extend back toward the tube bundle). However, ‘596 does not discuss the purpose of these rebates.
Pawlick teaches that it is old and well-known to utilize extensions (30) extending from the lateral sides of a collector (13a, 13b) for retaining (32) a lateral check (31) to secure a heat exchanger in a motor vehicle (Col. 8:52-60).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the rebates taught by ‘596, as modified, for securing the heat exchanger to a lateral check, as taught by Pawlick, as ‘596 has not provided any other means for mounting the heat exchanger for final use.


‘596 further teaches that:
the reinforcement plate may comprise two parallel tongues (flat portions of central plate 41 to the left and right of the tubes; see Fig. 3)and at least one base (portion of 41 which adjoins the two side “tongues” and is not between sets of tubes; i.e. is furthest back in figure 3) at one of their ends, such as 
the tongues comprise notches which are complementary with the edge of the tubes (rounded portions of 42a; see Figs. 2-3), per claim 3;
the space for receipt of the tubes comprises braces which pass between two tubes and connect the tongues of the reinforcement plate (the portions of 41 which extend between adjacent sets of tubes laterally; Figs. 2-3), per claim 4;
the braces fill the space between two tubes and are brazed with the tubes (see Figs. 2-3; Pg. 3:8-20), per claim 5; and
at each collector (10; Fig. 1) two reinforcement plates (40) are placed opposite one another each on a lateral side of the heat exchanger (two 40s are disclosed with a gap between them, each situated against a lateral extremity of 10), per claim 6.

Regarding claim 7, ‘596 does teach brazing the lateral wall of the reinforcement plate with the rim of the collector plate (Pg. 3:8-20) but does not teach the use of a single reinforcement plate across the entire extent of the collector plate, nor does he discuss the rationale for using two reinforcing plates.
Brost teaches that it is old and well-known to form reinforcing plates (44) which extend around the entire periphery of their respective collector plate (see Figs. 1-9).
It would have been obvious to one of ordinary skill in the art to form the reinforcing plates of ‘596 as a single plate for each collector which surrounds the entire periphery thereof, as taught by Brost, in order to reduce the number of parts for assembly.

.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over ‘596 in view of Brost and Sahnoun (US 6,296,051).
‘596, as modified, teaches that the reinforcement plate comprises a skirt around the periphery of the space for receipt of the tubes (42a) but does not teach that the skirt projects towards the fins (see Figs. 2-3).
Sahnoun teaches that it is beneficial to form a reinforcing member (58; Fig. 2) which extends downward away from the collection plate (18) and toward the fins (14) and has a height corresponding to the distance to the fins (Col. 4:25-30).
It would have been obvious to one of ordinary skill in the art at the time of the invention to form the skirt of ‘596, as modified, such that it extends toward and abutting the fins, as taught by Sahnoun, in order to provide protection to the tube ends and ensure proper spacing between the fins and the overall manifold (see Sahnoun, Col. 4:31-35).

Response to Arguments
Applicant's arguments filed 2/7/22 have been fully considered but they are not persuasive. Applicant asserts that the material newly incorporated into claim 1 is not taught by the prior art. However, applicant has not addressed the fact that, except for a single concept of difference (“on a lateral side”) this material is the same as that of claim 11. The previous rejection of claim 11 was not argued on its merits, therefore that rejection has been incorporated into the rejection statements for claim 1 above with minor tweaks to address the slightly varied language.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858. The examiner can normally be reached M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571.270.7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON RUSSELL/             Primary Examiner, Art Unit 3763